Citation Nr: 0914516	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  00-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for a service-
connected left foot disability, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her father


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1997 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which continued the noncompensable 
(zero percent) disability rating assigned to the Veteran's 
service-connected left foot disability.  

After the Veteran presented for a VA examination in January 
2000, the RO increased her service-connected left foot 
disability to 10 percent disabling.  The Veteran and her 
representative indicated continued dissatisfaction with the 
assigned disability rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The Veteran presented personal testimony before the 
undersigned Chief Veterans Law Judge at a Travel Board 
hearing which was conducted at the Detroit RO in March 2001.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

This case was remanded by the Board in June 2001, July 2004 
and February 2007 for additional evidentiary and procedural 
development.  This was accomplished, and in November 2007 the 
VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
Veteran's claim.  The Veteran's claims folder has been 
returned to the Board for further appellate proceedings.

This appeal is REMANDED to the RO via the AMC.



Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for reactive airway disease (claimed as asthma), 
was granted by the AMC in a February 2007 decision.  Since 
the claim was granted, the appeal as to that issue has become 
moot.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].


REMAND

The Board regrets remanding having to remand this issue a 
fourth time.  However, as noted by the Veteran's 
representative, further evidentiary development is necessary.

The Veteran's most recent VA examination was performed in 
April 2005.  The Veteran, through her representative, has 
indicated that the Veteran's service-connected left foot 
symptomatology has worsened since that time.  
See the April 7, 2009 Informal Hearing Presentation, page 6.

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].  

Additionally, the Board notes that the most recent outpatient 
record from the Iron Mountain VA Medical Center (VAMC) is 
dated in April 2001.  Because records generated by a VA 
facility that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators, VA must obtain these records.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c). 

Accordingly, this issue is REMANDED for the following 
actions:

1.  Contact the Veteran and ask 
that she identify any recent 
medical examination, 
hospitalization or treatment 
records pertaining to her service-
connected left foot disability.  
Any such records so identified 
should be obtained, to include 
updated records from the Iron 
Mountain VAMC dated after April 
2001, to the extent possible.  If 
no records are available, please 
make specific note of that fact in 
the claims file.

2.  Schedule the Veteran for an 
examination in order to determine 
the current severity of the 
service-connected left foot 
disability.  Any and all studies, 
tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to describe the nature and 
severity of all symptoms of the 
Veteran's service-connected left 
foot disability, to include whether 
the severity of the disability may 
be characterized as "moderate," 
"moderately severe" or "severe." 

3.  After undertaking any 
additional development deemed by it 
to be appropriate, readjudicate the 
Veteran's claim of entitlement to 
an increased rating for her 
service-connected left foot 
disability.  If the benefit sought 
on appeal remains denied, the 
Veteran should be provided a SSOC 
and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




